DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.

Independent claim 1 has been amended to recite, in part, “step (a) is an integrated function executed by a computer, the integrated function consisting of a required time-of-arrival functionality and an optimized cruise step-climb functionality” (emphasis added). Independent claims 8, 11, and 15 have been similarly amended. 
Applicant contends that Garrido Lopez (US 2018/0225979) does not teach this claim limitation. Applicant contends the following (page 14 of Applicant’s reply):

    PNG
    media_image1.png
    412
    592
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    388
    608
    media_image2.png
    Greyscale

Examiner disagrees with Applicant’s characterization of the teachings of Lax. 
Specifically, Applicant cites to a single equation for allegedly showing that Lax does not teach varying the altitude to achieve improved fuel economy, i.e. an optimized cruise step-climb functionality. The citation made by Applicant references the method 500 of Lax, which is a non-linear programming problem solution of determining a flight trajectory (see [0046]). Lax teaches the solution may be generated that varies the altitude as well as the velocities in order to determine an optimum trajectory for minimizing operating costs (see [0033]-[0042]). Additionally, Lax teaches numerous approaches such as a “weighted parameter loop model” or a “graph traversal problem” to generate the optimum trajectory (see Figures 6 and 7). In these solutions, the RTA is held as a constant constraint and “altitude, velocity, and other aerial vehicle operating parameters” are varied to determine the optimum trajectory (see [0057]-[0064]). This can be seen visually in the generated graphs 900 in Figure 9, where it is clear that step-climb functionality is achieved. 
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding claim 19, the claim recites, in part, “determining a degraded optimum vertical profile” (emphasis added) in line 6. Claim 19 depends from claim 15, which also recites “a degraded optimum vertical profile” in lines 21-22 (step (f)). As such, it is unclear in claim 19 if the recited “degraded optimum vertical profile” is the same element as the “degraded optimum vertical profile” recited in claim 15, or a different profile. Appropriate clarification is required. 

Regarding claim 20, the claim depends from claim 19 and is therefore rejected for the same reason as claim 19, as claim 20 does not cure the deficiencies of claim 19 noted above. 

Regarding claim 21, the claim recites “the required time-of-arrival is unachievable when step (a) is performed.” However, step (a) requires “determining an optimum trajectory that includes a speed schedule that meets a required time-of-arrival at a waypoint.” It is unclear therefore how step (a) can determine a trajectory that meets the required time-of-arrival when the required time-of-arrival is “unachievable”. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation in claim 21 to mean that the required time-of-arrival is unachievable under the current trajectory at a time immediately prior to performing step (a). 

Regarding claim 23, the claim recites “the required time-of-arrival is unachievable when operation (a) is performed.” However, operation (a) requires “determining an optimum trajectory that includes a speed schedule that meets a required time-of-arrival (RTA) at a waypoint.” It is unclear therefore how step (a) can determine a trajectory that meets the required time-of-arrival when the required time-of-arrival is “unachievable”. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation in claim 21 to mean that the required time-of-arrival is unachievable under the current trajectory at a time immediately prior to performing operation (a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garrido Lopez (United States Patent Application Publication No. US 2018/0225979 A1) in view of Lax et al. (United States Patent Application Publication No. US 2019/0311634 A1) [hereinafter “Lax”].

Regarding claim 1, Garrido Lopez teaches a method for flying an aircraft along a trajectory subject to time-of-arrival constraints during a cruise phase (see Abstract, [0020]-[0029], and [0064]), the method comprising: 
determining an optimum trajectory that includes a speed schedule that meets a required time-of-arrival at a waypoint and a vertical profile that optimizes fuel economy (see [0038]-[0040] and [0042]-[0048]); and
flying the aircraft along the optimum trajectory determined in step (a) during the cruise phase (see at least [0004] and [0064]),
wherein step (a) is an integrated function executed by a computer, the integrated function consisting of a required time-of-arrival functionality (see [0038]-[0048], [0050]-[0061], and [0064]). 

Garrido Lopez does not expressly teach the integrated function includes an optimized cruise step-climb functionality.  

As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Garrido Lopez to utilize the methodology taught by Lax to determine the optimum trajectory, including steps in altitude during the cruise phase that increases fuel efficiency during flight to perform optimized cruise step-climb functionality, in view of Lax, as Lax teaches this method is better at meeting RTA constraints while at the same time optimizing operating costs for the aircraft (see [0002]-[0004] and [0023]-[0025] of Lax). 

Regarding claim 2, the combination of Garrido Lopez and Lax further teaches a required time-of-arrival speed mode and cruise optimization are both active when step (a) is performed (see [0043]-[0048] of Garrido Lopez) and the vertical profile of the optimum trajectory determined in step (a) increases the fuel efficiency during step (b) as compared to the fuel efficiency prior to step (b) (see [0038]-[0041] of Garrido Lopez; see also [0023]-[0025] of Lax). 

Regarding claim 3, the combination of Garrido Lopez and Lax further teaches the computer is a flight management computer aboard the aircraft (see [0038]-[0041], [0043]-[0046], and [0064] of Garrido Lopez). 

Regarding claim 4, the combination of Garrido Lopez and Lax further teaches determining the optimum trajectory comprises determining a location of a step in altitude during the cruise phase that increase fuel efficiency during flight (see [0033]-[0042], [0057]-[0064], and Figures 2 and 9 of Lax). 

Regarding claim 8, the combination of Garrido Lopez and Lax, as applied to claim 1 above, teaches a system for flying an aircraft along a trajectory subject to time-of-arrival constraints during a cruise phase (see Abstract, [0020]-[0029], and [0064] of Garrido Lopez), the system comprising a computer system (processor platform 900 of Garrido Lopez) configured to perform the following operations:
determining an optimum trajectory that includes a speed schedule that meets a required time-of-arrival at a waypoint and a vertical profile that optimizes fuel economy (see [0038]-[0040] and [0042]-[0048] of Garrido Lopez); and
controlling the aircraft to fly along the optimum trajectory determined in step (a) during the cruise phase (see at least [0004] and [0064] of Garrido Lopez),
wherein the computer system comprises a first computer, operation (a) is an integrated function executed by the first computer, and the integrated function consists of a required time-of-arrival functionality and an optimized cruise step-climb functionality (see [0038]-[0048], [0050]-[0061], and [0064] of Garrido Lopez; see also [0033]-[0042], [0057]-[0064], and Figures 2 and 9 of Lax; see also the rejection of claim 1 above).

Regarding claim 21, the combination of Garrido Lopez and Lax further teaches an RTA speed mode and cruise optimization are both active and the required time-of-arrival is unachievable when step (a) is performed (see [0038]-[0048] of Garrido Lopez). 

Regarding claim 22, the combination of Garrido Lopez and Lax further teaches an RTA speed mode and cruise optimization are both active when operation (a) is performed and the vertical profile of the optimum trajectory determined in operation (a) is calculated to increase the fuel efficiency during operation (b) as compared to the fuel efficiency prior to operation (b) (see [0038]-[0041] of Garrido Lopez; see also [0023]-[0025] of Lax).

Regarding claim 23, the combination of Garrido Lopez and Lax further teaches an RTA speed mode and cruise optimization are both active and the required time-of-arrival is unachievable when step (a) is performed (see [0038]-[0048] of Garrido Lopez). 

Claims 5-7, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Garrido Lopez and Lax, as applied to claim 1 above, and further in view of DeJonge (United States Patent No. 5121325).

Regarding claim 5, the combination of Garrido Lopez and Lax, as applied to claim 1 above, teaches step (a) comprises: 
estimating a first cost index for a required time-of-arrival (blocks 602 and 604 of Lax; see [0055] of Lax);
determining an optimum vertical profile for the first cost index (see [0055]-[0058] and graph 900 of Lax);
calculating an estimated time-of-arrival window for the optimum vertical profile using a maximum cost index and a minimum cost index (see Figure 10 and [0055]-[0057] of Lax);
performing a cost index search iteration involving a trajectory prediction comprising the optimum vertical profile for the first cost index, resulting in a second cost index that produces 
calculating the optimum trajectory based on the second cost index (see [0063] of Lax).

The combination of Garrido Lopez and Lax does not expressly teach determining that the required time-of-arrival is not outside of the estimated time-of-arrival window. While Lax teaches knowing such a result from the methodology (see [0059]-[0062] and Figure 10), Lax does not expressly teach making the determination. 
DeJonge also generally teaches an aircraft system that uses a cost index to determine a flight profile that meets a required time of arrival constraint while maintaining relatively minimum fuel consumption (see Abstract). DeJonge also teaches determining a time window based on a maximum and a minimum permissible cost index and determining if the required time of arrival falls within the time window (see Abstract, Figure 13, and Col. 24, line 62 to Col. 25, line 45). DeJonge teaches that if the required time of arrival falls within the estimated time window, a search is performed for estimating a new cost index to meet the required time of arrival in the manner taught by Lax (see Col. 25, lines 25-45). DeJonge teaches that if the required time of arrival is outside of the estimated time window, no additional iterative search for a second cost index is performed to determine the flight trajectory and open loop control using the original cost index is performed (see again Col. 25, lines 25-45). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Garrido Lopez and Lax so as to determine whether the required time of arrival is outside of the estimated time of arrival window or not, and if it is not outside the window, performing a search iteration on the cost index in the manner taught by Lax and if it is outside the estimated time of arrival window, determining a degraded optimum trajectory using the original cost index, in view of DeJonge, as DeJonge teaches such a method saves computing time and 

Regarding claim 6, the combination of Garrido Lopez, Lax, and DeJonge further teaches step (b) comprises flying the aircraft in accordance with the optimum vertical profile (see [0004] and [0064] of Garrido Lopez in the context of the combination expressed above in the rejection of claim 5). 

Regarding claim 7, the combination of Garrido Lopez, Lax, and DeJonge further teaches step (a) further comprises the following steps performed prior to estimating the first cost index:
determining a first optimum vertical profile for the maximum cost index (see [0055]-[0058] and graph 900 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
calculating a first estimated time-of-arrival for the first optimum vertical profile (see [0055]-[0058] and Figure 10 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
determining a second optimum vertical profile for the minimum cost index (see [0055]-[0058] and graph 900 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge); and
calculating a second estimated time-of-arrival for the second optimum vertical profile (see [0055]-[0058] and Figure 10 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
determining that the required time-of-arrival is not outside of an estimated time-of-arrival window bounded by the first and second estimated times-of-arrival (see Col. 25, lines 4-24 of DeJonge; see also [0055]-[0063] and Figure 10 of Lax).

Regarding claim 9, the combination of Garrido Lopez, Lax, and DeJonge, as applied to claim 5 above, teaches operation (a) comprises:
estimating a first cost index for a required time-of-arrival (blocks 602 and 604 of Lax; see [0055] of Lax);
determining an optimum vertical profile for the first cost index (see [0055]-[0058] and graph 900 of Lax);
calculating an estimated time-of-arrival window for the optimum vertical profile using a maximum cost index and a minimum cost index (see Figure 10 and [0055]-[0057] of Lax); and
determining that the required time-of-arrival is not outside of the estimated time-of-arrival window (see Col. 25, lines 4-45 of DeJonge);
performing a cost index search iteration involving a trajectory prediction comprising the optimum vertical profile for the first cost index, resulting in a second cost index that meets the required time-of-arrival for flight along the optimum vertical profile (see [0055]-[0063] of Lax); and
calculating the optimum trajectory based on the second cost index (see [0063] of Lax).

Regarding claim 10, the combination of Garrido Lopez, Lax, and DeJonge further teaches the computer system further comprises a second computer configured to control the aircraft to fly in accordance with the optimum vertical profile (flight management computer 950 of Garrido Lopez; see [0004] and [0064] of Garrido Lopez in the context of the combination expressed above in the rejection of claim 5).

Regarding claim 11, the combination of Garrido Lopez, Lax, and DeJonge, as applied to claim 5 above, teaches a method for flying an aircraft along a trajectory subject to time-of-arrival constraints 
determining a first optimum vertical profile for a maximum cost index (see [0055]-[0058] and graph 900 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
calculating a first estimated time-of-arrival for the first optimum vertical profile (see [0055]-[0058] and Figure 10 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
determining a second optimum vertical profile for a minimum cost index (see [0055]-[0058] and graph 900 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
calculating a second estimated time-of-arrival for the second optimum vertical profile (see [0055]-[0058] and Figure 10 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
determining that a required time-of-arrival is outside of an estimated time-of-arrival window bounded by the first and second estimated times-of-arrival (see Col. 25, lines 4-24 of DeJonge; see also [0055]-[0063] and Figure 10 of Lax);
determining a degraded optimum trajectory that includes a speed schedule that meets the required time-of-arrival at a waypoint and a degraded optimum vertical profile that is calculated to improve fuel efficiency as compared to a current fuel efficiency (see [0055]-[0063] of Lax, Co. 25, lines 4-45 of DeJonge, and the rejection of claim 5 above); and
flying the aircraft along the degraded optimum trajectory during the cruise phase (see [0004] and [0064] of Garrido Lopez in the context of the combination expressed above in the rejection of claim 5),


Regarding claim 12, the combination of Garrido Lopez, Lax, and DeJonge further teaches determining the degraded optimum trajectory comprises determining a location of a step in altitude during the cruise phase that is calculated to improve the fuel efficiency during flight (see [0033]-[0042], [0057]-[0064], and Figures 2 and 9 of Lax). 

Regarding claim 13, the combination of Garrido Lopez, Lax, and DeJonge further teaches step (f) comprises:
determining a degraded optimum vertical profile for a maximum or minimum cost index (see [0055]-[0058] and graph 900 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge), 
calculating an estimated time-of-arrival window for the degraded optimum vertical profile using the maximum cost index and the minimum cost index (see Col. 25, lines 4-24 of DeJonge; see also [0055]-[0063] and Figure 10 of Lax);
determining that the required time-of-arrival is not outside of the estimated time-of-arrival window (see Col. 25, lines 4-24 of DeJonge; see also [0055]-[0063] and Figure 10 of Lax);
performing a cost index search iteration involving a trajectory prediction comprising the degraded optimum vertical profile, resulting in a cost index that meets the required time-of-arrival for flight along the degraded optimum vertical profile (see [0055]-[0063] of Lax); and
calculating the degraded optimum trajectory based on the cost index (see [0063] of Lax). 

Regarding claim 14, the combination of Garrido Lopez, Lax, and DeJonge further teaches step (f) comprises flying the aircraft in accordance with the degraded optimum vertical profile and the cost index (see [0004] and [0064] of Garrido Lopez in the context of the combination expressed above in the rejection of claim 5).

Regarding claim 15, the combination of Garrido Lopez, Lax, and DeJonge, as applied to claim 5 above, teaches a system for flying an aircraft along a trajectory subject to time-of-arrival constraints during a cruise phase (see Abstract, [0020]-[0029], and [0064] of Garrido Lopez), the system comprising a computer system configured to perform the following operations (processor platform 900 of Garrido Lopez):
determining a first optimum vertical profile for a maximum cost index (see [0055]-[0058] and graph 900 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
calculating a first estimated time-of-arrival for the first optimum vertical profile (see [0055]-[0058] and Figure 10 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
determining a second optimum vertical profile for a minimum cost index (see [0055]-[0058] and graph 900 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
calculating a second estimated time-of-arrival for the second optimum vertical profile (see [0055]-[0058] and Figure 10 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
determining that a required time-of-arrival is outside of an estimated time-of-arrival window bounded by the first and second estimated times-of-arrival (see Col. 25, lines 4-24 of DeJonge; see also [0055]-[0063] and Figure 10 of Lax);
determining a degraded optimum trajectory that includes a speed schedule that meets the required time-of-arrival at a waypoint and a degraded optimum vertical profile that in calculated to improve fuel efficiency as compared to a current fuel efficiency (see [0055]-[0063] of Lax, Co. 25, lines 4-45 of DeJonge, and the rejection of claim 5 above); and
controlling the aircraft to fly along the degraded optimum trajectory during the cruise phase (see [0004] and [0064] of Garrido Lopez in the context of the combination expressed above in the rejection of claim 5),
wherein the computer system comprises a first computer configured to perform operations (a) through (f), and operation (f) is an integrated function consisting of a required time-of-arrival functionality and an optimized cruise step-climb functionality (see [0038]-[0048], [0050]-[0061], and [0064] of Garrido Lopez; see also [0033]-[0042], [0057]-[0064], and Figures 2 and 9 of Lax; see also the rejection of claim 1 above). 

Regarding claim 16, the combination of Garrido Lopez, Lax, and DeJonge further teaches the computer system further comprises a second computer configured to control the aircraft to fly in accordance with the degraded optimum vertical profile (flight management computer 950 of Garrido Lopez; see [0004] and [0064] of Garrido Lopez in the context of the combination expressed above in the rejection of claim 5).

Regarding claim 19, the combination of Garrido Lopez, Lax, and DeJonge further teaches the first computer is further configured to perform the following operations in response to the required time-of-arrival being outside of the estimated time-of-arrival window:
determining a degraded optimum vertical profile for a maximum or minimum cost index (see [0055]-[0058] and graph 900 of Lax in conjunction with Col. 25, lines 4-10 of DeJonge);
calculating a new estimated time-of-arrival window for the degraded optimum vertical profile using the maximum cost index and the minimum cost index (see Col. 25, lines 4-24 of DeJonge; see also [0055]-[0063] and Figure 10 of Lax);
determining that the required time-of-arrival is not outside of the new estimated time-of-arrival window (see Col. 25, lines 4-24 of DeJonge; see also [0055]-[0063] and Figure 10 of Lax);
performing a cost index search iteration involving a trajectory prediction comprising the degraded optimum vertical profile, resulting in a cost index that meets the required time-of-arrival for flight along the degraded optimum vertical profile (see [0055]-[0063] of Lax); and
calculating the degraded optimum trajectory based on the cost index (see [0063] of Lax). 

Regarding claim 20, the combination of Garrido Lopez, Lax, and DeJonge further teaches the first computer is further configured to issue a signal indicating that the integrated function is unable to find an optimum trajectory that meets the required time-of-arrival in response to the required time-of-arrival being outside of the new estimated time-of-arrival window (see Col. 25, lines 4-24 of DeJonge). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669